Case 5:20-cv-00238-SMH-MLH Document 9 Filed 05/12/20 Page 1 of 1 PageID #: 65



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          SHREVEPORT DIVISION

NAKISHA JACKSON                                 CIVIL ACTION NO. 20-cv-0238

VERSUS                                          CHIEF JUDGE HICKS

KRISTY COLVIN WILSON ET AL                      MAGISTRATE JUDGE HORNSBY


                                  JUDGMENT

      For the reasons assigned in the Report and Recommendation of the

Magistrate Judge previously filed herein, and having thoroughly reviewed the

record, including the written objections filed, and concurring with the findings of the

Magistrate Judge under the applicable law;

      It is ordered that this civil action be DISMISSED WITHOUT PREJUDICE for

lack of subject matter jurisdiction.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this the 12th day of

May, 2020.
